Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
Argument (1): Regarding Claim 1, Applicant argues that Nikles first structurally identifies "winding layers" in Figure 4 and para. [0086]. Nikles in para. [0086] states "winding layer 54 each respectively have conductor paths 56 (FIG. 5a ), by means of which the ... first coil 28 and the ... second coils 34 are formed" and "The conductor paths 56 are electrically interconnected by through connections (vias) 58." Without the "vias", Nikles' "conductor paths" are only a set of unconnected straight parallel wires (See Figures 5a and 6) arranged in a first winding layer 52 on one side of a substrate 24 and a second winding layer 54 on another side of the substrate 24. Nikles' "unconnected parallel wires" are not "coils". Nikle's vias connect one straight parallel wire to another straight parallel wire. Nikles' "wire/conductor path 56" is not Claim 1 's "coil". This is a clear structural difference that is neither taught nor suggested by Kerselaers or Nikles either alone or in combination.
Examiner’s Response: The Examiner agrees with the Applicant that Nikles does not disclose a coil on each side of the substrate. Instead, Kerselaers teaches a second inductive coil [Coil 218, see Fig. 2A/2B] that is coupled to the one side of the first substrate [Coil 218 is on one side of the substrate, see Fig. 2A/2B and Col 1, Lines 55-61]; and a third inductive coil [Coil 214, see Fig. 2A/2B] that is coupled to a side opposite to the one side of the first substrate [Coil 214 is on another side of the substrate, Fig. 2A/2B and Col 1, Lines 55-61]. Kerselaers does not explicitly teach the additional feature of “galvanic